67 Mich. App. 61 (1976)
240 N.W.2d 266
BALDWIN
v.
CHRYSLER CORPORATION
Docket No. 23292.
Michigan Court of Appeals.
Decided January 27, 1976.
Kelman, Loria, Downing, Schneider & Simpson (by Rodger G. Will), for plaintiff.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and A.C. Stoddard, Thomas R. Fredericks, and David J. Watts, Assistants Attorney General, for the Second Injury Fund.
*62 Before: J.H. GILLIS, P.J., and QUINN and R.E. NOBLE,[*] JJ.
Leave to appeal denied, 396 Mich 862.
QUINN, J.
Second Injury Fund appeals from a decision by the Workmens' Compensation Appeal Board which awarded plaintiff total and permanent disability benefits from January 12, 1946. It is undisputed that plaintiff is entitled to benefits. The issue is when do those benefits begin.
Plaintiff was injured August 17, 1943, while employed by defendant Chrysler Corporation. As a result of the injury, plaintiff's left leg was amputated. Prior to this injury, plaintiff lost the industrial use of his right leg due to polio. Defendant Chrysler Corporation voluntarily paid the specific loss benefits for 200 weeks as the statute then required. The 200-week period expired July 5, 1947. Thereafter, plaintiff was steadily employed elsewhere until 1970.
February 10, 1972, plaintiff first petitioned for total and permanent disability benefits. MCLA 418.833(1); MSA 17.237(833)(1) provides:
"If payment of compensation is made, other than medical expenses, and an application for further compensation is later filed with the bureau, no compensation shall be ordered for any period which is more than one year prior to the date of filing of such application."
We do not read the foregoing as a statute of limitations, but rather as a limit on the Workmen's Compensation Appeal Board's authority to order the payment of benefits. Thus any benefits awarded prior to February 10, 1971, would not be authorized by law, and the order appealed from is erroneous as far as it requires payments prior to February 10, 1971.
*63 This conclusion makes moot the second issue.
The Workmen's Compensation Appeal Board ordered six per cent interest on accrued benefits. Plaintiff concedes this was error and that the interest rate should be five per cent.
The order appealed from is amended to require benefit payments retroactive to February 10, 1971, with five per cent interest on accrued benefits. Otherwise the order is affirmed without costs.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.